COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-14-00363-CR


David Eric Browne a/k/a David E.         §    From the 355th District Court
Brown
                                         §    of Hood County (CR12639)

                                         §    October 1, 2015
v.
                                         §    Opinion by Justice Sudderth

                                         §    (nfp)
The State of Texas

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment.        The judgment is modified to

withdraw $384 in court costs. It is ordered that the judgment of the trial court is

affirmed as modified.


                                    SECOND DISTRICT COURT OF APPEALS

                                    By _/s/ Bonnie Sudderth________________
                                       Justice Bonnie Sudderth